DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s Arguments/Remarks, filed 01/11/2021 has been accepted and entered. Claims 1-6 are cancelled. Claim 7 is pending.

Response to Arguments
Applicant’s arguments see pg. 3, filed 01/11/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),first paragraph, as failing to comply with the enablement requirement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention , have been fully considered and are persuasive.


Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or reasonably suggest, a controlling method of a position detecting device, wherein calibration associating the indication position of the second indicator on the basis of light emitted by the second indicator having the light emitting function with a position on a manipulation surface is executed, and output of the detection light is restricted while the calibration is executed.
The closest art of record teaches the following:
With regards to claim 7, Yamagiwa (US 2016/0273910) discloses a method for installing a projector ([0038]; Fig. 7), comprising:
outputting detection light ([0060][0096]; scanning laser beam Ra and notification light Rb); and
performing a detecting operation detecting an indication position of a first indicator on a basis of reflected light reflected by the first indicator reflecting the detection light [0097], and a detecting operation detecting an indication position [0098],
wherein calibration associating the indication position of the second indicator on the basis of light emitted by the second indicator having the light emitting function with a position on a manipulation surface is executed [0109][0110], and output of the detection light is restricted while the calibration is executed.
The reference discloses that “…when the calibration processing in step S105 is complete, the projection of the notification light Rb is halted….  Also, the projection and halting of the projection of the notification light Rb can be switched in response to user input received by the input component 35.” [0061]. Yamagiwa does not specifically disclose that the output of the detection light is restricted while the calibration is executed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884